Exhibit 10.2(g)
AMENDED AND RESTATED
 
CenturyLink
2005 MANAGEMENT INCENTIVE COMPENSATION PLAN
 


1.           Purpose.  The purpose of the Amended and Restated 2005 Management
Incentive Compensation Plan (this “Plan”) of CenturyTel, Inc. (“CenturyLink”) is
to increase shareholder value and to advance the interests of CenturyLink and
its subsidiaries (collectively, the “Company”) by furnishing a variety of equity
incentives (the “Incentives”) designed to attract, retain, and motivate
officers, employees, consultants, and advisors and to strengthen the mutuality
of interests between such persons and CenturyLink’s shareholders.  Incentives
may consist of options to purchase shares of CenturyLink’s common stock, $1.00
par value per share (the “Common Stock”), stock appreciation rights, shares of
restricted stock, restricted stock units, or other stock-based awards the value
of which is based upon the value of the Common Stock, all on terms determined
under this Plan.  As used in this Plan, the term “subsidiary” means any
corporation, limited liability company or other entity of which CenturyLink owns
(directly or indirectly) within the meaning of Section 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), 50% or more of the total combined
voting power of all classes of stock, membership interests, or other equity
interests issued thereby.
 
2.           Administration.
 
2.1           Composition.  This Plan shall be administered by the compensation
committee of the Board of Directors of CenturyLink, or by a subcommittee of the
compensation committee.  The committee or subcommittee that administers this
Plan shall hereinafter be referred to as the “Committee.”  The Committee shall
consist of not fewer than two members of the Board of Directors, each of whom
shall (a) qualify as a “non-employee director” under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “1934 Act”), or any successor rule, and (b)
qualify as an “outside director” under Section 162(m) of the Code and the
regulations thereunder (collectively, “Section 162(m)”).
 
2.2           Authority.  The Committee shall have authority to award Incentives
under this Plan, to interpret this Plan, to establish any rules or regulations
relating to this Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”), and to make any other determination
that it believes necessary or advisable for the proper administration of this
Plan.  Its decisions concerning matters relating to this Plan shall be final,
conclusive and binding on the Company and participants.  The Committee may
delegate its authority hereunder to the extent provided in Section 3
hereof.  The Committee shall not have authority to award Incentives under this
Plan to directors in their capacities as such.
 
3.           Eligible Participants.  Employees and officers of the Company
(including officers who also serve as directors of the Company) and consultants
and advisors to the Company shall become eligible to receive Incentives under
this Plan when designated by the Committee.  Employees may be designated
individually or by groups or categories, as the Committee deems
appropriate.  With respect to participants not subject to Section 16 of the 1934
Act or Section 162(m), (i) the Committee may delegate to the chief executive
officer of CenturyLink its authority to designate participants, to determine the
type, size and terms of the Incentives to be received by these participants, to
determine any performance objectives for these participants, and to approve or
authorize the form of Incentive Agreement governing such Incentives and (ii)
following any grants of Incentives pursuant to such delegated authority, the
chief executive officer of CenturyLink or any officer designated by him may
exercise any powers of the Committee under this Plan to accelerate vesting or
exercise periods, to terminate restricted periods, to waive compliance with
specified provisions, or to otherwise make determinations contemplated hereunder
with respect to such Incentives; provided, however, that in no event may (A) the
chief executive officer grant stock options at an exercise price other than the
Fair Market Value of a share of Common Stock on the later of the date of grant
or the date the participant commences employment with the Company, unless
otherwise determined by the Committee (subject to the limitations in Section
5.1), (B) any person other than the Committee make any of the determinations set
forth in Section 4.5, 11.11 or Section 11.12 of this Plan, or (C) any person
take any action that the Committee lacks the authority to take hereunder.
 
4.           Shares Subject to this Plan.  The shares of Common Stock with
respect to which Incentives may be granted under this Plan shall be subject to
the following:
 
4.1           Type of Common Stock.  The shares of Common Stock with respect to
which Incentives may be granted under this Plan may be currently authorized but
unissued shares or shares currently held or subsequently acquired by the Company
as treasury shares, including shares purchased in the open market or in private
transactions.
 
4.2           Maximum Number of Shares.  Subject to the other provisions of this
Section 4, the maximum number of shares of Common Stock that may be delivered to
participants and their beneficiaries under this Plan shall be 4,000,000 shares
of Common Stock.
 
4.3           Share Counting.  To the extent any shares of Common Stock covered
by an Incentive are not delivered to a participant or beneficiary because the
Incentive is forfeited or canceled, or the shares of Common Stock are not
delivered because the Incentive is paid or settled in cash, such shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under Section 4.2 or
4.4(c) of this Plan.  In the event that shares of Common Stock are issued as
Incentives and thereafter are forfeited or reacquired by the Company pursuant to
rights reserved upon issuance thereof, such forfeited and reacquired Shares may
again be issued under this Plan.  All shares to which a stock appreciation right
relates (not only the net shares) shall be counted against the shares issuable
through the Plan, except as otherwise provided above.
 
4.4           Limitations on Number of Shares.  Subject to Section 4.5, the
following additional limitations are imposed under this Plan:
 
(a)           The maximum number of shares of Common Stock that may be issued
upon exercise of stock options intended to qualify as incentive stock options
under Section 422 of the Code shall be 4,000,000 shares.
 
(b)           The maximum number of shares of Common Stock that may be covered
by Incentives granted under this Plan to any one individual during any one
calendar-year period shall be 600,000.
 
(c)           The maximum number of shares of Common Stock that may be issued as
restricted stock, restricted stock units, or Other Stock-Based Awards (as
defined below) shall be 2,000,000 shares.  Such Incentives shall be subject to
the minimum vesting periods provided herein, with respect to restricted stock,
restricted stock units and Other Stock-Based Awards, except that restricted
stock, restricted stock units and  Other Stock-Based Awards with respect to an
aggregate of 200,000 shares of Common Stock may be granted without compliance
with the minimum vesting periods provided in Sections 6.2, 7.2 and 9.2.
 
(d)           If, after shares have been earned under an Incentive, the delivery
is deferred, any additional shares attributable to dividends paid during the
deferral period shall be disregarded for purposes of the limitations of this
Section 4.
 
4.5           Adjustment.
 
(a)           In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares or other change in the Common
Stock, all limitations on numbers of shares of Common Stock provided in this
Section 4 and the number of shares of Common Stock subject to outstanding
Incentives shall be equitably adjusted in proportion to the change in
outstanding shares of Common Stock.  In addition, in the event of any such
change in the Common Stock, the Committee shall make any other adjustment that
it determines to be equitable, including adjustments to the exercise price of
any option or the base price of any stock appreciation right and any per share
performance objectives of any Incentive in order to provide participants with
the same relative rights before and after such adjustment.
 
(b)           If the Company merges, consolidates, sells all of its assets or
dissolves and such transaction is not a Change of Control, as defined in Section
11.12 (each of the foregoing a “Fundamental Change”), then thereafter upon any
exercise or payout of an Incentive theretofore granted the participant shall be
entitled to receive (i) in lieu of shares of Common Stock previously issuable
thereunder, the number and class of shares of stock and securities to which the
participant would have been entitled pursuant to the terms of the Fundamental
Change if, immediately prior to such Fundamental Change, the participant had
been the holder of record of the number of shares of Common Stock subject to
such Incentive or (ii) in lieu of payments based upon Common Stock previously
payable thereunder, payments based on any formula that the Committee determines
to be equitable in order to provide participants with substantially equivalent
rights before and after the Fundamental Change.  In the event any such
Fundamental Change causes a change in the outstanding Common Stock, the
aggregate number of shares available under the Plan may be appropriately
adjusted by the Committee in its sole discretion, whose determination shall be
conclusive.
 
5.           Stock Options.  The Committee may grant incentive stock options (as
such term is defined in Section 422 of the Code) or non-qualified stock options.
Any option that is designated as a non-qualified stock option shall not be
treated as an incentive stock option.  Each stock option granted by the
Committee under this Plan shall be subject to the following terms and
conditions:
 
5.1           Price.  The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 4.5; provided that in no event
shall the exercise price be less than the Fair Market Value (as defined below)
of a share of Common Stock on the date of grant, except in the case of a stock
option granted in assumption of or in substitution for an outstanding award of a
company acquired by the Company or with which the Company combines.
 
5.2           Number.  The number of shares of Common Stock subject to the
option shall be determined by the Committee, subject to the limitations and
adjustments provided in Section 4 hereof.
 
5.3           Duration and Time for Exercise.  Subject to earlier termination as
provided in Sections 11.4 and 11.12, the term of each stock option shall be
determined by the Committee, but may not exceed ten years.  Each stock option
shall become exercisable at such time or times during its term as shall be
determined by the Committee. The Committee may accelerate the exercisability of
any stock option at any time.
 
5.4           Conditions to Exercise.  The Committee may, in its discretion,
provide that a stock option cannot be exercised unless one or more performance
goals are achieved, including any of those specified in Section 10.
 
5.5           Manner of Exercise.
 
(a)           A stock option may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of shares of Common Stock
to be purchased.  The exercise notice shall be accompanied by tender of the full
purchase price for such shares, which may be paid or satisfied by (i) cash; (ii)
check; (iii) delivery of shares of Common Stock, which shares shall be valued
for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised and, unless otherwise determined by
the Committee, shall have been held by the optionee for at least six months;
(iv) delivery of irrevocable written instructions to a broker approved by the
Company (with a copy to the Company) to immediately sell a portion of the shares
issuable under the option and to deliver promptly to the Company the amount of
sale proceeds (or loan proceeds if the broker lends funds to the participant for
delivery to the Company) to pay the exercise price; (v) in such other manner as
may be authorized from time to time by the Committee; or (vi) any combination of
the preceding, equal in value to the full amount of the exercise price; provided
that all such payments shall be made or denominated in United States dollars.
 
(b)           Notice under the preceding paragraph may be delivered by telecopy,
electronic mail or any similar form of transmission, provided that the exercise
price of such shares is received by the Company via wire transfer or other means
on or before the day such transmission is received by the Company.  The notice
shall specify the manner in which any certificates for such shares are to be
delivered.
 
(c)           An option to purchase shares of Common Stock in accordance with
this Plan shall be deemed to have been exercised immediately prior to the close
of business on the first business date on which the Company has received both
(i) written notice of such exercise and (ii) payment in full of the exercise
price for the number of shares for which options are being exercised.
 
(d)           In the case of delivery of an uncertified check, no shares shall
be issued until the check has been paid in full.
 
(e)           Prior to the issuance of shares of Common Stock upon the exercise
of a stock option, a participant shall have no rights as a shareholder.
 
5.6           Repricing.  Except for adjustments pursuant to Section 4.5 or
actions permitted to be taken by the Committee under Section 11.12(c) in the
event of a Change of Control, unless approved by the shareholders of the
Company, (a) the exercise price for any outstanding option granted under this
Plan may not be decreased after the date of grant and (b) an outstanding option
that has been granted under this Plan may not, as of any date that such option
has an exercise price that is greater than the then current Fair Market Value of
a share of Common Stock, be surrendered to the Company as consideration for
anything of value, including the grant of a new option with a lower exercise
price, another Incentive, a cash payment or Common Stock.
 
5.7           Incentive Stock Options.  Notwithstanding anything in this Plan to
the contrary, each of the following additional provisions shall apply to the
grant of stock options that are intended to qualify as incentive stock options:
 
(a)           Any incentive stock option authorized under this Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain or be deemed to contain all
provisions required in order to qualify the options as incentive stock options.
 
(b)           All incentive stock options must be granted within ten years from
the date on which this Plan was adopted by the Board of Directors.
 
(c)           No incentive stock option shall be granted to any participant who,
at the time such option is granted, would own (within the meaning of Section 422
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the corporation that employs such participant or its
parent or subsidiary corporation.
 
(d)           The aggregate Fair Market Value (determined with respect to each
incentive stock option as of the time such incentive stock option is granted) of
the Common Stock with respect to which incentive stock options are exercisable
for the first time by a participant during any calendar year (under this Plan or
any other plan of the Company) shall not exceed $100,000.  To the extent that
such limitation is exceeded, such options shall not be treated, for federal
income tax purposes, as incentive stock options.
 
6.           Restricted Stock.
 
6.1           Grant of Restricted Stock.  An award of restricted stock may be
subject to the attainment of specified performance goals or targets,
restrictions on transfer, forfeitability provisions and such other terms and
conditions as the Committee may determine, subject to the provisions of this
Plan.  To the extent restricted stock is intended to qualify as
“performance-based compensation” under Section 162(m), it must be granted
subject to the attainment of performance goals as described in Section 10 and
meet the additional requirements by imposed by Section 162(m).
 
6.2           Restricted Period.  At the time an award of restricted stock is
made, the Committee shall establish a period of time during which the transfer
of the shares of restricted stock shall be restricted (the “Restricted
Period”).  Each award of restricted stock may have a different Restricted
Period.  Except as provided in Section 4.4(c), a Restricted Period of at least
three years is required, except that if vesting of the shares is subject to the
attainment of specified performance goals, the Restricted Period may be one year
or more. Incremental periodic vesting of portions of the award during the
Restricted Period is permitted.  Unless otherwise provided in the Incentive
Agreement, the Committee may in its discretion declare the Restricted Period
terminated upon a participant’s death, disability, retirement or other
termination by the Company and permit the sale or transfer of the restricted
stock.  The expiration of the Restricted Period shall also occur as provided
under Section 11.12 upon a Change of Control of the Company.
 
6.3           Escrow. The participant receiving restricted stock shall enter
into an Incentive Agreement with the Company setting forth the conditions of the
grant.  Any certificates representing shares of restricted stock shall be
registered in the name of the participant and deposited with the Company,
together with a stock power endorsed in blank by the participant.  Each such
certificate shall bear a legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it is subject to the terms and conditions (including conditions
of forfeiture) contained in the Amended and Restated CenturyLink 2005 Management
Incentive Compensation Plan (the “Plan”) and an agreement entered into between
the registered owner and CenturyLink thereunder.  Copies of this Plan and the
agreement are on file and available for inspection at the principal office of
CenturyLink.
 
If the shares awarded under the Plan are represented by book or electronic entry
rather than a certificate, the Company shall take steps to restrict transfer of
the shares as it deems necessary or advisable to comply with applicable law.
 
6.4           Dividends on Restricted Stock.  Any and all cash and stock
dividends paid with respect to the shares of restricted stock shall be subject
to any restrictions on transfer, forfeitability provisions or reinvestment
requirements as the Committee may, in its discretion, prescribe in the Incentive
Agreement.
 
6.5           Forfeiture. In the event of the forfeiture of any shares of
restricted stock under the terms provided in the Incentive Agreement (including
any additional shares of restricted stock that may result from the reinvestment
of cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and any certificates cancelled.  The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 4.5 due to a recapitalization, stock split or other change
in capitalization described therein.
 
6.6           Expiration of Restricted Period.  Upon the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the applicable Incentive Agreement or at such earlier
time as provided for in Section 6.2, the restrictions applicable to the
restricted stock shall lapse and a stock certificate for the number of shares of
restricted stock with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions and legends other than those required
by law, to the participant or the participant’s estate, as the case may be.
 
6.7           Rights as a Shareholder.  Subject to the restrictions imposed
under the terms and conditions of this Plan and subject to any other
restrictions that may be imposed in the Incentive Agreement, each participant
receiving restricted stock shall have all the rights of a shareholder with
respect to shares of Common Stock during any period in which such shares are
subject to forfeiture and restrictions on transfer, including the right to vote
such shares.
 
7.           Restricted Stock Units.
 
7.1           Grant of Restricted Stock Units.  A restricted stock unit, or RSU,
represents the right to receive from the Company on the scheduled vesting date
or other specified payment date for such RSU, one share of Common Stock.   An
award of restricted stock units may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Committee may determine, subject to the provisions of this
Plan.  To the extent an award of restricted stock units is intended to qualify
as “performance-based compensation” under Section 162(m), it must be granted
subject to the attainment of performance goals as described in Section 10 and
meet the additional requirements imposed by Section 162(m).
 
7.2           Vesting Period.  At the time an award of restricted stock units is
made, the Committee shall establish a period of time during which the restricted
stock units shall vest (the “Vesting Period”).  Each award of restricted stock
units may have a different Vesting Period.  Except as provided in Section
4.4(c), a Vesting Period of at least three years is required, except that if
vesting of the RSUs is subject to the attainment of specified performance goals,
the Vesting Period may be one year or more. Incremental periodic vesting of
portions of the award during the Vesting Period is permitted.  The acceleration
of the expiration of the Vesting Period shall occur as provided under Section
11.12(b) upon a Change of Control of the Company and may also occur as provided
under Section 11.4 in the event of termination of employment under the
circumstances provided in the Incentive Agreement.
 
7.3           Dividend Equivalent Accounts.  Subject to the terms and conditions
of this Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, prior to the expiration of the applicable Vesting
Period of an RSU granted to a participant hereunder, the Company shall establish
an account for the participant and deposit into that account any securities,
cash or other property comprising any dividend or property distribution with
respect to the shares of Common Stock underlying the RSU.  The participant shall
have no rights to the amounts or other property in such account until the
applicable RSU vests.
 
7.4           Rights as a Shareholder. Each participant receiving restricted
stock units shall have no rights as a shareholder with respect to such
restricted stock units until such time as shares of Common Stock are issued to
the participant.
 
8.           Stock-Settled Stock Appreciation Rights.
 
8.1           Grant of Stock-Settled Stock Appreciation Rights.  A stock-settled
stock appreciation right, or SAR, is a right to receive, without payment to the
Company, a number of shares of Common Stock, the number of which is determined
pursuant to the formula set forth in Section 8.5.  Each SAR granted by the
Committee under the Plan shall be subject to the terms and conditions provided
in this Section 8:
 
8.2           Number.  Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 4.5.
 
8.3           Duration.  The term of each SAR shall be determined by the
Committee, but shall not exceed a maximum term of 10 years.  The Committee may
in its discretion accelerate the exercisability of any SAR at any time in its
discretion.
 
8.4           Exercise.  A SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise.  The date that the Company receives such written notice
shall be referred to herein as the “Exercise Date.”  The Company shall, within
30 days of an Exercise Date, deliver to the exercising holder any certificates
for the shares of Common Stock to which the holder is entitled pursuant to
Section 8.5.
 
8.5           Payment.  The number of shares of Common Stock which shall be
issuable upon the exercise of a SAR shall be determined by dividing:
 
(a)           the number of shares of Common Stock as to which the SAR is
exercised, multiplied by the amount of the appreciation in each such share (for
this purpose, the “appreciation” shall be the amount by which the Fair Market
Value of the Common Stock subject to the SAR on the business day preceding the
Exercise Date exceeds the “Base Price,” which is an amount, not less than the
Fair Market Value of a share of Common Stock on the date of grant, which shall
be determined by the Committee at the time of grant, subject to adjustment under
Section 4.5); by
 
(b)           the Fair Market Value of a share of Common Stock on the Exercise
Date.
 
8.6           No Fractional Shares.  No fractional shares of Common Stock shall
be issued upon the exercise of a SAR. In lieu thereof, the holder of a SAR shall
be entitled to purchase the portion necessary to make a whole share at its Fair
Market Value on the Exercise Date.
 
8.7           Repricing.  Except for adjustments pursuant to Section 4.5 or
actions permitted to be taken by the Committee under Section 11.12(c) in the
event of a Change of Control, unless approved by the shareholders of the
Company, (a) the Base Price for any outstanding SAR granted under this Plan may
not be decreased after the date of grant and (b) an outstanding SAR that has
been granted under this Plan may not, as of any date that such SAR has a per
share Base Price that is greater than the then current Fair Market Value of a
share of Common Stock, be surrendered to the Company as consideration for
anything of value, including the grant of a new SAR with a lower Base Price,
another Incentive, a cash payment or Common Stock.
 
9.           Other Stock-Based Awards.
 
9.1           Grant of Other Stock Based Awards.  Subject to the limitations
described in Section 9.2 hereof, the Committee may grant to eligible
participants “Other Stock Based Awards,” which shall consist of awards, other
than options, restricted stock, restricted stock units or SARs provided for in
Sections 5 through 8, the value of which is based in whole or in part on the
value of shares of Common Stock.  Other Stock Based Awards may be awards of
shares of Common Stock or may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, shares of, or
appreciation in the value of, Common Stock (including securities convertible or
exchangeable into or exercisable for shares of Common Stock), as deemed by the
Committee consistent with the purposes of this Plan.  The Committee shall
determine the terms and conditions of any Other Stock Based Award (including
which rights of a shareholder, if any, the recipient shall have with respect to
Common Stock associated with any such award) and may provide that such award is
payable in whole or in part in cash.  An Other Stock-Based Award may be subject
to the attainment of such specified performance goals or targets as the
Committee may determine, subject to the provisions of this Plan.  To the extent
that an Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 10 and meet the additional
requirements imposed by Section 162(m).
 
9.2           Vesting Terms.  Except as otherwise provided in Section 4.4(c),
other Stock-Based Awards granted under this Section 9 shall be subject to a
vesting period of at least three years, except that if vesting of the award is
subject to the attainment of specified performance goals, a minimum vesting
period of one year is allowed. Incremental periodic vesting of portions of the
award over the required vesting period is permitted.
 
10.           Section 162(m) Awards.  To the extent that shares of restricted
stock, restricted stock units or Other Stock-Based Awards granted under the Plan
are intended to qualify as “performance-based compensation” under Section
162(m), the vesting, grant or payment of such awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m).  The performance goals pursuant to which such
awards shall vest, be granted or be paid out shall be any or a combination of
the following performance measures applied to the Company or one or more of its
divisions, subsidiaries or lines of business:  return on equity, cash flow,
assets or investment; shareholder return; changes in revenues, operating income,
cash flow, cash provided by operating activities, earnings or earnings per
share; customer growth; customer satisfaction or an economic value added
measure.  The performance goals may be subject to such adjustments as are
specified in advance by the Committee, including adjustments made pursuant to
written guidelines that are approved or confirmed in advance by the
Committee.  For any performance period, the performance objectives may
be  measured on an absolute basis or relative to a group of peer companies
selected by  the Committee, relative to internal goals or industry benchmarks,
or relative to levels attained in prior years.
 
11.           General.
 
11.1           Duration.  No Incentives may be granted under the Plan later than
May 1, 2015; provided, however, that Incentives granted prior to such date shall
remain in effect until (i) all such Incentives granted under this Plan have
either been satisfied by the issuance of shares of Common Stock or the payment
of cash or been terminated under the terms of this Plan or the applicable
Incentive Agreement and (ii) all restrictions imposed on shares of Common Stock
in connection with their issuance under this Plan have lapsed.
 
11.2           Transferability of Incentives.
 
(a)           No Incentive granted hereunder may be transferred, pledged,
assigned or otherwise encumbered by the holder thereof except:
 
(i)           by will;
 
(ii)           by the laws of descent and distribution;
 
(iii)           pursuant to a domestic relations order, as defined in the Code;
or
 
(iv)           in the case of stock options only, if permitted by the Committee
and so provided in the Incentive Agreement, (A) to Immediate Family Members (as
defined below), (B) to a partnership in which the participant and/or Immediate
Family Members, or entities in which the participant and/or Immediate Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole partners, (C) to a limited liability company in which the participant
and/or Immediate Family Members, or entities in which the participant and/or
Immediate Family Members are the sole owners, members or beneficiaries, as
appropriate, are the sole members, or (D) to a trust for the sole benefit of the
participant and/or Immediate Family Members.  “Immediate Family Members” means
the spouse and natural or adopted children or grandchildren of the participant
and their respective spouses.  To the extent that an incentive stock option is
permitted to be transferred during the lifetime of the participant, it shall be
treated thereafter as a non-qualified stock option.
 
(b)           No such transfer of any Incentive under paragraph (a) shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions of this Plan and the
applicable Incentive Agreement.
 
(c)           Any attempted assignment, transfer, pledge, hypothecation or other
disposition of an Incentive, or levy of attachment or similar process upon the
Incentive not specifically permitted herein, shall be null and void and without
effect.
 
11.3           Dividend Equivalents.  In the sole and complete discretion of the
Committee, an Incentive may provide the holder thereof with dividends or
dividend equivalents, payable in cash, shares, other securities or other
property on a current or deferred basis.
 
11.4           Effect of Termination of Employment or Death.  In the event that
a participant ceases to be an employee of the Company for any reason, including
death, disability, early retirement or normal retirement, any outstanding
Incentives then held by such participant may be exercised, may vest or may
expire at such times or in such manner as is set forth in the Incentive
Agreement.  In its discretion, the Committee may resolve any questions under
this Plan or any Incentive Agreement as to whether and when there has been a
termination of employment and the cause or nature of such termination.
 
11.5           Additional Conditions.  Anything in this Plan to the contrary
notwithstanding:
 
(a)           the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his own account for investment and not
for distribution; and
 
(b)           if at any time the Company further determines, in its sole
discretion, that the listing, registration or qualification (or any updating of
any such document) of any Incentive or the shares of Common Stock issuable
pursuant thereto is necessary on any securities exchange or under any federal or
state securities or blue sky law, or that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.
 
11.6           Incentive Agreements.  An Incentive under this Plan shall be
subject to such terms and conditions, not inconsistent with this Plan, as the
Committee may, in its sole discretion, prescribe and set forth in the Incentive
Agreement.  Such terms and conditions may provide for the forfeiture of an
Incentive or the gain associated with an Incentive under certain circumstances
to be set forth in the Incentive Agreement, including if the participant
competes with the Company or engages in other activities that are harmful to the
Company.  In connection with all grants of Incentives under this Plan, the
Committee shall authorize and approve a form of Incentive Agreement governing
the terms and conditions of such Incentive that apply to all similarly-situated
award recipients, and cause the Company to prepare an individual agreement with
or notice to each award recipient that reflects the actual number of shares of
Common Stock to which the Incentive of such recipient relates.  A copy of such
document shall be provided to each such award recipient, and the Committee may,
but need not, require that such award recipient duly execute and deliver to the
Company a copy of such document as a condition precedent to the effectiveness of
the grant of the Incentive.  Such document is referred to in this Plan as an
“Incentive Agreement” regardless of whether a participant’s signature is
required.
 
11.7           Withholding.
 
(a)           The Company shall have the right to withhold from any payments or
stock issuances under this Plan, or to collect as a condition of payment, any
taxes required by law to be withheld.
 
(b)           If so provided in the applicable Incentive Agreement, a
participant will have the right to satisfy his or her withholding tax obligation
in whole or in part by electing (an “Election”) to deliver currently owned
shares of Common Stock or to have the Company withhold from the shares the
participant otherwise would receive shares of Common Stock having a value equal
to the minimum amount required to be withheld, with the value of the shares to
be delivered or withheld being based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld is determined (the “Tax
Date”).  Each Election must be made prior to the Tax Date.  Notwithstanding
anything to the contrary in this Plan or any Incentive Agreement, the Committee
may disapprove of any Election or suspend or terminate the right to make
Elections.
 
11.8           No Continued Employment.  No participant under this Plan shall
have any right, because of his or her participation, to continue in the employ
of the Company for any period of time or to any right to continue his or her
present or any other rate of compensation.
 
11.9           Deferral Permitted. Payment of cash or distribution of any shares
of Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive Agreement.  Payment may be deferred at the
option of the participant if provided in the Incentive Agreement.
 
11.10           Amendment or Discontinuance of this Plan.  The Board may amend
or discontinue this Plan at any time; provided, however, that no such amendment
may:
 
(a)           without the approval of the shareholders, (i) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through this Plan, (ii) materially increase the benefits accruing
to participants under this Plan, (iii) materially expand the classes of persons
eligible to participate in this Plan, (iv) materially expand the types of awards
available for grant under the Plan, (v) amend Section 11.1 to permit grants of
Incentives hereunder later than May 1, 2015, (vi) materially change the method
of determining the Base price of options or the Base Price of SARs, or (vii)
amend Section 5.6 or 8.7 to permit repricing of options or SARs, respectively,
or
 
(b)           materially impair, without the consent of the recipient, an
Incentive previously granted, except (i) as otherwise provided in Section 11.16
and (ii) that the Company retains all rights to take action under Section 11.12
and to include in Incentive Agreements provisions authorizing the Committee in
its discretion to cancel unvested or unexercisable Incentives.
 
11.11           Definition of Fair Market Value.  Whenever the “Fair Market
Value” of Common Stock or some other specified security must be determined for
purposes of this Plan, it shall be determined as follows: (i) if the Common
Stock or other security is listed on an established stock exchange or any
automated quotation system that provides sale quotations, the closing sale price
for a share thereof on such exchange or quotation system on the applicable date
or, if shares are not traded on such day, on the next preceding trading date;
(ii) if the Common Stock or other security is not listed on any exchange or
quotation system, but bid and asked prices are quoted and published, the mean
between the quoted bid and asked prices on the applicable date or, if bid and
asked prices are not available on such day, on the next preceding day on which
such prices were available; and (iii) if the Common Stock or other security is
not regularly quoted, the fair market value of a share thereof on the applicable
date as established by the Committee in good faith and in accordance with
Section 409A.  Notwithstanding the foregoing, if so determined by the Committee,
“Fair Market Value” may be determined as an average selling price during a
period specified by the Committee that is within thirty days before or thirty
days after the date of grant, provided that the commitment to grant the stock
right based on such valuation method must be irrevocable before the beginning of
the specified period, and such valuation method must be used consistently for
grants of stock rights under the same and substantially similar programs.
 
11.12           Change of Control.
 
(a)           Unless otherwise provided in the Incentive Agreement, a Change of
Control shall mean:
 
(i)           the acquisition by any person of beneficial ownership of 30% or
more of the outstanding shares of the Common Stock or 30% or more of the
combined voting power of CenturyLink’s then outstanding securities entitled to
vote generally in the election of directors; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control:
 
(A)           any acquisition (other than a Business Combination (as defined
below) which constitutes a Change of Control under Section 11.12(a)(iii) hereof)
of Common Stock directly from the Company,
 
(B)           any acquisition of Common Stock by the Company,
 
(C)           any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or
 
(D)           any acquisition of Common Stock by any corporation pursuant to a
Business Combination that does not constitute a Change of Control under Section
11.12(a)(iii) hereof; or
 
(ii)           individuals who, as of February 23, 2010, constituted the Board
of Directors of CenturyLink (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to such date whose election,
or nomination for election by CenturyLink’s shareholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Incumbent Board; or
 
(iii)           consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of CenturyLink) or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”); provided, however,
that in no such case shall any such transaction constitute a Change of Control
if immediately following such Business Combination:
 
(A)           the individuals and entities who were the beneficial owners of
CenturyLink’s outstanding Common Stock and CenturyLink’s voting securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the “Post-Transaction Corporation”), and
 
(B)           except to the extent that such ownership existed prior to the
Business Combination, no person (excluding the Post-Transaction Corporation and
any employee benefit plan or related trust of either CenturyLink, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and
 
(C)           at least a majority of the members of the board of directors of
the Post-Transaction Corporation were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or
 
(iv)           approval by the shareholders of CenturyLink of a complete
liquidation or dissolution of CenturyLink.
 
For purposes of this Section 11.12, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.
 
(b)           Upon a Change of Control, all outstanding Incentives granted
pursuant to this Plan shall automatically become fully vested and exercisable,
all restrictions or limitations on any Incentives shall automatically lapse and,
unless otherwise provided in the Incentive Agreement, all performance criteria
and other conditions relating to the payment of Incentives shall be deemed to be
achieved at the target level without the necessity of action by any person.
 
(c)           No later than 30 days after a Change of Control of the type
described in subsections (a)(i) or (a)(ii) of this Section 11.12 and no later
than 30 days after the approval by the Board of a Change of Control of the type
described in subsections (a)(iii) or (a)(iv) of this Section 11.12, the
Committee, acting in its sole discretion without the consent or approval of any
participant (and notwithstanding any removal or attempted removal of some or all
of the members thereof as directors or Committee members), may act to effect one
or more of the alternatives listed below, which may vary among individual
participants and which may vary among Incentives held by any individual
participant; provided, however, that no such action may be taken if it would
result in the imposition of a penalty on the participant under Section 409A of
the Code as a result thereof:
 
(i)           require that all outstanding options, SARs or Other Stock-Based
Awards be exercised on or before a specified date (before or after such Change
of Control) fixed by the Committee, after which specified date all unexercised
options, SARs and Other Stock-Based Awards and all rights of participants
thereunder shall terminate,
 
(ii)           make such equitable adjustments to Incentives then outstanding as
the Committee deems appropriate to reflect such Change of Control and provide
participants with substantially equivalent rights before and after such Change
of Control (provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary),
 
(iii)           provide for mandatory conversion or exchange of some or all of
the outstanding options, SARs, restricted stock units or Other Stock-Based
Awards held by some or all participants as of a date, before or after such
Change of Control, specified by the Committee, in which event such Incentives
shall be deemed automatically cancelled and the Company shall pay, or cause to
be paid, to each such participant an amount of cash per share equal to the
excess, if any, of the Change of Control Value of the shares subject to such
option, SAR, restricted stock unit or Other Stock-Based Award, as defined and
calculated below, over the per share exercise price or base price of such
Incentive or, in lieu of such cash payment, the issuance of Common Stock or
securities of an acquiring entity having a Fair Market Value equal to such
excess, or
 
(iv)           provide that thereafter, upon any exercise or payment of an
Incentive that entitles the holder to receive Common Stock, the holder shall be
entitled to purchase or receive under such Incentive, in lieu of the number of
shares of Common Stock then covered by such Incentive, the number and class of
shares of stock or other securities or property (including cash) to which the
holder would have been entitled pursuant to the terms of the agreement providing
for the reorganization, share exchange, merger, consolidation or asset sale, if,
immediately prior to such Change of Control, the holder had been the record
owner of the number of shares of Common Stock then covered by such Incentive.
 
(d)           For the purposes of conversions or exchanges under paragraph (iii)
of Section 11.12(c), the “Change of Control Value” shall equal the amount
determined by whichever of the following items is applicable:
 
(i)           the per share price to be paid to holders of Common Stock in any
such merger, consolidation or other reorganization,
 
(ii)           the price per share offered to holders of Common Stock in any
tender offer or exchange offer whereby a Change of Control takes place, or
 
(iii)           in all other events, the fair market value of a share of Common
Stock, as determined by the Committee as of the time determined by the Committee
to be immediately prior to the effective time of the conversion or exchange.
 
(e)           In the event that the consideration offered to shareholders of
CenturyLink in any transaction described in this Section 11.12 consists of
anything other than cash, the Committee shall determine the fair cash equivalent
of the portion of the consideration offered that is other than cash.
 
11.13           Repurchase.  Upon approval of the Committee, the Company may
repurchase all or a portion of a previously granted Incentive from a participant
by mutual agreement by payment to the participant of cash or Common Stock or a
combination thereof with a value equal to the value of the Incentive determined
in good faith by the Committee; provided, however, that in no event will this
section be construed to grant the Committee the power to take any action in
violation of Section 5.6 or 8.7.
 
11.14           Liability.
 
(a)           Neither CenturyLink, its affiliates or any of their respective
directors or officers shall be liable to any participant relating to the
participant’s failure to (i) realize any anticipated benefit under an Incentive
due to the failure to satisfy any applicable conditions to vesting, payment or
settlement, including the failure to attain performance goals or to satisfy the
conditions specified in Section 11.5 or (ii) realize any anticipated tax benefit
or consequence due to changes in applicable law, the particular circumstances of
the participant, or any other reason.
 
(b)           No member of the Committee (or officer of the Company exercising
delegated authority of the Committee under Section 3 thereof) will be liable for
any action or determination made in good faith with respect to this Plan or any
Incentive.
 
11.15           Interpretation.
 
(a)           Unless the context otherwise requires, (i) all references to
Sections are to Sections of this Plan, (ii) the term “including” means including
without limitation, (iii) all references to any particular Incentive Agreement
shall be deemed to include any amendments thereto or restatements thereof, and
(iv) all references to any particular statute shall be deemed to include any
amendment, restatement or re-enactment thereof or any statute or regulation
substituted therefore.
 
(b)           The titles and subtitles used in this Plan or any Incentive
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Plan or the Incentive Agreement.
 
(c)           All pronouns contained in this Plan or any Incentive Agreement,
and any variations thereof, shall be deemed to refer to the masculine, feminine
or neutral, singular or plural, as the identities of the parties may require.
 
(d)           Whenever any provision of this Plan authorizes the Committee to
take action or make determinations with respect to outstanding Incentives that
have been granted or awarded by the chief executive officer of CenturyLink under
Section 3(i) hereof, each such reference to “Committee” shall be deemed to
include a reference to any officer of the Company that has delegated
administrative authority under Section 3(ii) of this Plan (subject to the
limitations of such section).
 
11.16           Compliance with Section 409A.  It is the intent of the Company
that this Plan comply with the requirements of Section 409A of the Code with
respect to any Incentives that constitute non-qualified deferred compensation
under Section 409A and the Company intends to operate the Plan in compliance
with Section 409A and the Department of Treasury’s guidance or regulations
promulgated thereunder.  If the Committee grants any Incentives or takes any
other action that would, either immediately or upon vesting or payment of the
Incentive, inadvertently result in the imposition of a penalty on a participant
under Section 409A of the Code, then the Company, in its discretion, may, to the
maximum extent permitted by law, unilaterally rescind ab initio, sever, amend or
otherwise modify the grant or action (or any provision of the Incentive) in such
manner necessary for the penalty to be inapplicable or reduced.
 
* * * * * * * * * *
 
 
 
CERTIFICATION
 
The undersigned Secretary of CenturyTel, Inc. (the “Company”) hereby certifies
that the foregoing Amended and Restated CenturyLink 2005 Management Incentive
Compensation Plan was (i) recommended to the Company’s Board of Directors (the
“Board”) by its Compensation Committee at a meeting of the Compensation
Committee duly held on February 17, 2005, (ii) adopted by the Board at a meeting
duly held on February 22, 2005, (iii) approved by the requisite affirmative vote
of the Company’s shareholders at its 2005 Annual Meeting of Shareholders held on
May 12, 2005, and (iv) adopted by the Board in its current amended and restated
form on February 23, 2010.
 


Dated:  February 23, 2010
 
/s/   Stacey W. Goff
   
Stacey W. Goff
   
Secretary

 
 